Name: Commission Regulation (EC) No 2438/2001 of 13 December 2001 repealing Regulation (EC) No 1490/2000 relating to the issuing of a standing invitation to tender for the export of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  trade;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32001R2438Commission Regulation (EC) No 2438/2001 of 13 December 2001 repealing Regulation (EC) No 1490/2000 relating to the issuing of a standing invitation to tender for the export of rye held by the German intervention agency Official Journal L 329 , 14/12/2001 P. 0013 - 0013Commission Regulation (EC) No 2438/2001of 13 December 2001repealing Regulation (EC) No 1490/2000 relating to the issuing of a standing invitation to tender for the export of rye held by the German intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies.(2) For economical reasons, it is appropriate to repeal the invitation to tender under Commission Regulation (EC) No 1490/2000(5), as last amended by Regulation (EC) No 1665/2000(6).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1490/2000 is hereby repealed.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 168, 8.7.2000, p. 5.(6) OJ L 223, 18.8.2001, p. 3.